Citation Nr: 0822022	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of entitlement to revocation of forfeiture of all 
Department of Veterans Affairs (VA) benefits previously 
declared against the appellant.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from December 1941 to 
September 1942.  He died on September [redacted], 1942.  e He dThe 
appellant contends that she was married to the veteran at the 
time of his death and is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, in 
which the RO concluded that new and material evidence had not 
been received sufficient to reopen the issue of entitlement 
to revocation of forfeiture of all VA benefits previously 
declared against the appellant.  The appellant disagreed with 
this decision in March 2006.  She perfected a timely appeal 
in July 2006.

In a February 1975 administrative decision, the RO declared 
that the appellant forfeited all rights, claims, and benefits 
to which she might otherwise be entitled under laws 
administered by VA because she had knowingly and 
intentionally presented or caused to be furnished materially 
false and fraudulent statements in support of a claim for 
death pension benefits.  The appellant did not appeal this 
decision, and it became final.  See 38 U.S.C.A. § 7104 (West 
2002).  The Board does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the issue is as stated on 
the title page of this decision.

As noted above, in the currently appealed administrative 
decision issued in January 2006, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen the issue of revocation of forfeiture of all VA 
benefits previously declared against the appellant.  The 
Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a February 1975 administrative decision, the RO 
determined that the appellant forfeited all rights, claims, 
and benefits to which she might otherwise be entitled under 
laws administered by VA because she had knowingly and 
intentionally presented or caused to be furnished materially 
false and fraudulent statements in support of a claim for 
death pension benefits; this decision was not appealed.

3.  New and material evidence has not been received since 
February 1975 to reopen the issue of entitlement to 
revocation of forfeiture of all VA benefits previously 
declared against the appellant.


CONCLUSIONS OF LAW

1.  The February 1975 administrative decision, which 
determined that the appellant forfeited all rights, claims, 
and benefits to which she might otherwise be entitled under 
laws administered by VA because she had knowingly and 
intentionally presented or caused to be furnished materially 
false and fraudulent statements in support of a claim for 
death pension benefits, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the February 1975 RO decision 
supporting revocation of forfeiture of all VA benefits 
previously declared against the appellant is not new and 
material; accordingly, this claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a September 2005 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit showing that she was 
entitled to revocation of forfeiture of all VA benefits 
previously declared against her.  This letter advised the 
appellant of the February 1975 administrative decision which 
determined that she forfeited all rights, claims, and 
benefits to which she might otherwise be entitled under laws 
administered by VA because she had knowingly and 
intentionally presented or caused to be furnished materially 
false and fraudulent statements in support of a claim for 
death pension benefits.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the appellant be 
advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The September 2005 letter also defined new and material 
evidence, advised the appellant of the reasons for the 
February 1975 forfeiture decision, and noted the evidence 
needed to substantiate the underlying claim.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In response, 
the appellant informed VA in October 2005 that she had no 
further information or evidence to submit in support of her 
claim.

Additional notice of the five elements of a service-
connection claim was provided in October 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the September 2005 VCAA 
notice letter was provided prior to January 2006 RO decision 
denying the benefits sought on appeal; thus, this notice was 
timely.  There has been no prejudice to the appellant and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the claims file; the appellant does not contend 
otherwise.  

The Board observes that the evidence considered in the 
February 1975 administrative decision, which determined that 
the appellant forfeited all VA benefits, appears to have been 
lost.  The RO attempted to obtain the original claims file on 
several occasions from the federal records center where it 
had been retired; there is no record of a response to the 
RO's multiple requests submitted to this facility.  The 
evidence which remains in the claims file consists of a copy 
of the February 1975 administrative decision and the notice 
letter sent to the appellant in February 1975 notifying her 
of the forfeiture decision.  In cases where the claimant's 
service medical records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  VA must also provide an explanation 
to the appellant regarding VA's inability to obtain his or 
her service medical records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  The Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  

Because the copy of the February 1975 administrative decision 
in the claims file contains a summary of all evidence then of 
record, and because it is reasonably certain that the 
original claims file has been lost, a remand to attempt to 
obtain this file is not required.  As will be explained below 
in greater detail, the evidence submitted since the last 
final denial is not new and material for purposes of revoking 
forfeiture of all VA benefits previously declared against the 
appellant.  Thus, an examination also is not required.  In 
summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
no further action is necessary to meet the requirements of 
the VCAA.

In February 1975, the RO determined that the appellant 
forfeited all rights, claims, and benefits to which she might 
otherwise be entitled under laws administered by VA because 
she had knowingly and intentionally presented or caused to be 
furnished materially false and fraudulent statements in 
support of a claim for death pension benefits.  The RO 
specifically found fraud in that the evidence of record, 
including the appellant's lay statements and hearing 
testimony and a report of field examination, showed that the 
appellant was not, in fact, the unremarried widow of the 
veteran.  Instead, the evidence showed that the appellant had 
been living in a husband-and-wife relationship with S.C. 
before and after January 1, 1971, when she filed her claim 
for death pension benefits based on her status as the 
veteran's unremarried widow.  Although the appellant was 
notified of this decision, she did not appeal; thus, the 
February 1975 RO decision became final.

The appellant now seeks to reopen and revoke the forfeiture 
previously declared against her on the grounds that, although 
she was living with S.C. before and after January 1, 1971, 
S.C.'s subsequent death in 1995 removes the legal impediment 
to VA benefits as the veteran's unremarried widow.

Current law provides that whosoever knowingly makes a false 
or fraudulent affidavit, declaration, certificate or 
statement concerning any claim for benefits under any of the 
laws administered by the Secretary shall forfeit all rights, 
claims, and benefits under al laws administered by VA (except 
laws pertaining to insurance benefits).  38 U.S.C.A. 
§ 6103(a) (West 2002) (formerly 38 U.S.C. § 3503(a)).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court noted that an original forfeiture action is an 
adversarial process initiated by VA and requires the 
application of the beyond-a- reasonable-doubt standard to 
declare a forfeiture. The Court ruled that a declaration of 
forfeiture may be reopened upon the presentment of new and 
material evidence or revised based upon a finding of clear 
and unmistakable error in the original forfeiture decision.  
The Court remanded Trilles for the Secretary and the Board to 
address in the first instance what evidence is required to 
reopen a VA-benefits-eligibility forfeiture imposed by 
evidence found to show beyond a reasonable doubt that fraud 
had been committed in seeking such benefits.  To date, 
however, the Secretary has not spoken in this matter, such as 
by issuing a clarifying regulation, nor has the Court 
provided any further guidance on this question.

The appellant filed this application to revoke the forfeiture 
previously declared against her on a VA Form 21-534 that was 
date-stamped as received at the RO on July 26, 2005.  New and 
material evidence is defined by regulation, see 38 C.F.R. 
§ 3.156, which VA amended in 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is only applicable to claims filed on or 
after August 29, 2001.  Because the appellant filed this 
application to revoke the forfeiture previously declared 
against her on July 26, 2005, the amended version of 
38 C.F.R. § 3.156(a) is applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Regarding the question of what new and material evidence 
would be required to reopen VA benefits eligibility 
forfeiture cases such as this, the Board notes that a 
concurring opinion in Trilles specifically pointed out that 
"it is difficult to perceive of any evidence that would 
'bear [] directly and substantially upon the specific matter' 
other than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."  
Trilles, 13 Vet. App. at 331 (quoting 38 C.F.R. § 3.156(a) 
(1999)).  

Applying § 3.156 in this case, new and material evidence 
would be evidence tending to negate the established basis of 
the prior finding by the RO in February 1975 of the 
appellant's husband-and-wife relationship with S.C. before 
and after her original application for VA death pension 
benefits filed on January 1, 1971.  New and material evidence 
also would be evidence tending to negate the established 
basis of the prior finding by the RO in February 1975 that 
the appellant's statements that she was not in a husband-and-
wife relationship with S.C. and was the unremarried widow of 
the veteran constituted an intent to defraud VA and 
subsequently having received benefits based on such false and 
fraudulent evidence, thus violating the provisions of 38 
U.S.C. § 3503(a) (now codified at 38 U.S.C.A. § 6103(a)).

At the time of the February 1975 administrative decision, the 
evidence consisted of the appellant's application for 
benefits, a VA Form 21-4138, a report of field examination, 
and the appellant's RO hearing testimony.  In the February 
1975 administrative decision, the RO noted that, although the 
appellant had contended that she and S.C. had been separated 
since 1958, the record showed instead that she had been 
living in a husband-and-wife relationship with S.C. before 
and after January 1, 1971, and continued to live with S.C. up 
to the time of this decision.  

The newly submitted evidence consists of the appellant's 
application for death benefits based on her claimed status as 
the veteran's surviving spouse, a death certificate for S.C., 
and her lay statements.

A review of the death certificate for S.C. shows that he died 
in May 1995.  The appellant reported his death and is listed 
on the death certificate as S.C.'s common-law wife.

In statements on her July 2005 application for death 
benefits, the appellant admitted that she had lived with S.C. 
as his common-law wife and had not concealed this fact to the 
VA field investigator in 1971.  

In an October 2005 statement, the appellant contended again 
that she had never concealed her "true marital status" 
during the 1970s.  She conceded again that she had been 
living with S.C., whom she identified as "my common-law 
husband," throughout the 1970s.  She contended further that 
S.C.'s death in May 1995 had freed her from the relationship 
which had prevented her from receiving death pension 
benefits.

With respect to the appellant's application to reopen the 
forfeiture of all VA benefits previously declared against 
her, the Board finds that the evidence of record at the time 
of the February 1975 administrative decision indicated that 
she was living as husband-and-wife with S.C. and was not, in 
fact, an unremarried widow of the veteran.  The newly 
submitted evidence does not alter the fact that the appellant 
filed a fraudulent claim for VA benefits when, at the time 
the she filed her claim in 1971, she claimed that she was 
separated from S.C. and was the veteran's unremarried 
surviving spouse.  In fact, at that time, the appellant was 
in a husband-and-wife relationship with S.C..  The Board 
notes that, in her newly submitted statements, the appellant 
referred to her husband-and-wife relationship with S.C.  The 
newly submitted evidence indicates that the appellant 
remained the common-law wife of S.C. until his death in 1995.  
The appellant also has not alleged any fraud committed by VA 
in the February 1975 decision.  Thus, as the Veterans Court 
has held, the newly submitted evidence is not "evidence 
exculpatory of the claimant's misdeeds or evidence showing VA 
fraud in the original decision."  See Trilles, 13 Vet. 
App. at 331.  

The Board finds that the newly submitted evidence does not 
bear directly and substantially upon the specific matter 
under consideration, is either cumulative or redundant of 
evidence previously submitted, and by itself or in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to decide fairly the 
merits of the appellant's application to reopen the 
forfeiture of all VA benefits previously declared against her 
in February 1975.  Accordingly, this claim is not reopened.



ORDER

As new and material evidence has not been received, the issue 
of entitlement to revocation of forfeiture of all VA benefits 
previously declared against the appellant is not reopened.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


